Citation Nr: 0512804	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  04-11 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for a depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In September 2004, the veteran testified at a central office 
hearing before the undersigned Veterans Law Judge.  

The veteran appears to be raising a claim of entitlement to 
service connection for gastrointestinal reflux disease (GERD) 
as secondary to his service-connected depressive disorder, as 
evidenced by his testimony at the September 2004 central 
office hearing and evidence subsequently submitted.  This 
issue is referred to the RO for appropriate initial action.


FINDING OF FACT

The veteran's depressive disorder is manifested by near-
constant depression, hypersomnolence, passive suicidal 
ideation, anhedonia, irritability and near total isolation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a 70 percent disability rating for depressive 
disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9433 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the November 2002 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in February 2004, and a supplemental statement of 
the case in April 2004, which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, a rating decision dated in November 2002 
denied an increased disability rating for the veteran's 
service-connected depressive disorder, currently rated as 30 
percent disabling.  The veteran appealed the rating decision.  
Only after the rating action was promulgated did the RO, in 
April 2004, provide adequate notice to the veteran regarding 
what information and evidence is needed to substantiate his 
claim for a higher disability rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claim. 

While the notice provided to the veteran in April 2004 was 
not given prior to the first RO adjudication of the increased 
rating claim in November 2002, the notice was provided by the 
RO prior to recertification of the claim, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In the April 2004 
letter, VA notified the veteran of his responsibility to 
submit evidence which showed that his condition was worse or 
had increased in severity.  This letter informed the veteran 
of what evidence was necessary to substantiate his claim for 
an increased rating.  The letter also suggested that he 
submit any evidence in his possession.  By this letter, the 
veteran was notified of what evidence, if any, was necessary 
to substantiate his claim and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  VA 
examination reports and VA and private treatment records.  
The veteran has not alleged that there are any outstanding 
relevant records.  The Board consequently finds that VA's 
duty to assist the veteran in obtaining records in connection 
with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

Service connection has been granted for depressive disorder, 
previously identified as a nervous disorder, since the date 
of the veteran's discharge from service.  The initial 
disability rating for his depressive disorder was 
noncompensably disabling.  A November 2001 rating decision 
increased his disability rating to 30 percent and the veteran 
subsequently withdrew an earlier appeal that same month.  In 
May 2002, the veteran raised the current claim for an 
increased disability rating for his service-connected 
depressive disorder.  

A July 2001 VA psychiatric examination report notes that the 
veteran's recent treatment records had been reviewed.  The 
veteran gave a history of abusing alcohol heavily since his 
discharge from service.  He estimated he had been 
hospitalized for detoxification 10 to 15 times since his 
discharge.  He lived alone and had never been married.  He 
was almost completely isolated socially.  He had one adult 
daughter who he spoke to occasionally on the phone.  He 
complained of a depressed mood on most days with anergia, 
anhedonia and irritation when forced to be around people.  He 
also complained of early and middle insomnia.  

Mental status examination revealed that the veteran was 
neatly dressed, but unshaven.  He became irritated when asked 
about the service.  His thinking was generally logical but 
idiosyncratic with no evidence of a formal thought disorder.  
His speech was spontaneous, occasionally childlike in tone 
and slow in rhythm.  His mood was moderately depressed; his 
affect constricted and predominantly negative.  He was 
oriented in 3 spheres and denied hallucinations and 
delusions, although he was generally suspicious of others.  
He denied any current suicidal ideation, but admitted to 
significant suicidal ideation in the past.  Judgment and 
insight were assessed as being present.  The Axis I diagnoses 
included dysthymia and alcohol dependence in substantial 
remission.  He was also diagnosed with an Axis II diagnosis 
of personality disorder, not otherwise specified, with marked 
schizoid features.  The Global Assessment of Functioning 
(GAF) score was assessed as 50.  The examiner opined that it 
was impossible to evaluate separately the effects of the 
veteran's personality disorder and his dysthymia on his 
current level of functioning.

VA treatment records, dating from January 2001 to October 
2002, show the veteran was brought by friends to the facility 
intoxicated and belligerent in January 2001.  During this 
period, treatment records show the veteran regularly reported 
social isolation  and feelings of anger.  An August 2002 
treatment record notes that the veteran's primary problem was 
PTSD.  Treatment records for the period also frequently note 
that the veteran was either suspicious or paranoid.  He also 
intermittently described ritualistic behavior.  A September 
2002 treatment record indicates that he evidenced large 
muscle tics and spasms which he claimed happened when he had 
certain thoughts or feelings.  

Private treatment records, dating from March to July 2002, 
show the veteran received private treatment for diagnosed 
mixed bipolar disorder and paranoid personality disorder.  A 
March 2002 pre-admission assessment shows that the veteran 
reported avoiding people and of being intolerant of others.  
At the time he was verbally expansive and argumentative.  He 
tended to be concrete, his mood was hypomanic and his affect 
was inappropriate to content at times.  He had passive 
suicidal and homicidal thoughts.  He admitted to delusions, 
of feeling persecuted.  The July 2002 outpatient discharge 
summary shows diagnoses of mixed bipolar disorder and 
paranoid personality disorder with a GAF score of 60.  The 
discharge summary noted that the veteran underwent therapy 
for symptoms of depression, anger, insomnia, low self-esteem, 
worthlessness, as well as mania and suspicion of others.  

In October 2002, the veteran again underwent VA psychiatric 
examination.  Portions of his VA medical records were 
reviewed for the examination report.  At that time he 
reported marked social isolation and that he rarely left his 
apartment.  He sometimes neglected his personal hygiene for 
several days at a time.  He reported chronic depressed mood 
with occasional suicidal ideation, although such ideation was 
without intent or plan.  He reported having panic attacks 
when forced to talk with people or to work. He described 
himself as paranoid and reported occasional delusional 
beliefs about someone physically or psychically harming him.  
He also believed his intuitions about the future events were 
clairvoyant.  He complained of hypersomnolence and frequent 
irritability, as well as frequently feeling overwhelmed and 
confused.

Mental status examination revealed the to be casually dressed 
and unshaven.  He was alert and oriented.  His speech was 
somewhat pressured, but coherent and relevant.  His mood was 
irritable and anxious; his affect constricted.  His thinking 
was idiosyncratic with some suggestion of fixed persecutory 
delusions and a belief in his own special powers.  He denied 
hallucinations.  His long and short-term memory were grossly 
intact.  His attention and concentration were mildly to 
moderately impaired.  He described credible panic attacks and 
admitted to passive suicidal ideation without intent or plan.  
He reported no abuse of substances since hospitalization for 
alcohol detoxification in 1999.  His judgment and insight 
were present.  The diagnoses included depressive disorder, 
not otherwise specified, with associated panic attacks and 
schizotypal personality disorder.  The examiner assessed a 
GAF of 45 for the veteran's depressive disorder and 
associated his symptoms of hypersomnolence, passive suicidal 
ideation, anhedonia, panic attacks, irritability and social 
isolation.  A GAF of 40 was assessed for his diagnosed 
schizotypal personality disorder reflecting marked impairment 
of social functioning from associated symptoms of almost 
complete social isolation, bizarre and paranoid beliefs and 
ritualistic behavior.

VA treatment records, dating from October 2002 to November 
2003, show ongoing treatment for diagnosed depression.  
Treatment records during this period show ongoing complaints 
of insomnia and social isolation.  The veteran also 
intermittently complained of panic attacks and anxiety.  

A November 2003 VA psychiatric examination report shows that 
the veteran's VA medical records and his claims file had been 
reviewed.  He gave a history of having binged on alcohol in 
January 2003.  He also reported that he had dropped out of 
group therapy because he was uncomfortable in a group setting 
but continued his individual therapy sessions.  He complained 
of irritation with others and feeling that his life had 
little purpose.  He described passive suicidal ideation 
without intent or plan.  He also complained of intense 
anxiety around others and associated social isolation.  He 
reported very infrequent and somewhat bizarre symptoms that 
he identified as panic attacks.  He reported highly variable 
sleep patterns and frequent indifference to his appearance.  
He often felt suspicious that others were trying to hurt or 
cheat him, but denied quasi-delusional beliefs previously 
identified.  

Mental status examination revealed the veteran to be casually 
dressed and appropriately groomed.  He was alert and oriented 
in all spheres.  He made reluctant eye contact, but displayed 
behavior that was otherwise appropriate to the setting.  
There was no communication or thought process impairments 
noted; his speech was spontaneous, relevant and normal in 
rate and rhythm; his thinking was mildly paranoid, but 
generally logical, goal oriented and without evidence of 
formal thought disorder.  He denied hallucinations and 
delusions.  His mood was irritable and anxious; his affect 
constricted, but generally appropriate to the setting.  He 
reported occasional neglect of his personal hygiene and 
dress.  The examiner believed that the veteran did not 
describe true panic attacks.  He denied rituals or obsessions 
that interfered with functioning.  His long-term memory was 
somewhat inconsistent and his short-term memory and 
concentration were moderately impaired.  Judgment and insight 
were present.  The examiner diagnosed depressive disorder, 
not otherwise specified, and schizotypal personality 
disorder.  The examiner attributed anhedonia, depressed mood, 
occasional passive suicidal ideation and low self-esteem to 
his depressive disorder.  His schizoptypal personality 
disorder was reflected by odd beliefs, suspiciousness, 
constricted affect, lack of close friends, excessive social 
anxiety and paranoid fears.  The examiner noted that while 
the veteran was currently denying any ritualistic behavior, 
any ritualistic behavior noted previously would also be a 
symptom of his personality disorder.  A GAF score of 49 was 
assessed.  The examiner opined that the veteran's current 
social and occupational impairments were due largely to his 
personality traits associated with his personality disorder, 
most notably social anxiety and paranoid ideation.

VA treatment records, dating from December 2003 to March 
2004, show ongoing individual therapy treatment for 
complaints of panic attacks.  

During his September 2004 central office hearing before the 
undersigned, the veteran testified that he experienced panic 
attacks as frequently as 2 to 3 times a week.  He attended 
individual therapy at VA.  He testified that he was almost 
completely isolated, but had a good relationship with his 
sister and that he had a friendship with an elderly man.  He 
had no other close relationships.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's service-connected depressive disorder is 
currently evaluated as 30 percent disabling under Diagnostic 
Code (Code) 9433.  38 C.F.R. § 4.130.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In this case, the veteran's depressive disorder is manifested 
by near constant depression, insomnia, anhedonia, 
irritability, as well as occasional passive suicidal ideation 
and social isolation.  While there is no evidence to show 
impaired thought processes, obsessional rituals, panic 
attacks or memory impairment attributable to his service-
connected disorder (these symptoms were attributed to his 
nonservice-connected personality disorder), some, if not all 
of the criteria for the assignment of a 70 percent evaluation 
have been met.  Moreover, the medical evidence from January 
2001 to March 2004, consistently shows that the veteran's 
depressive symptoms caused near total social isolation.  As 
such, and affording the veteran the benefit of the doubt, the 
Board finds that the assignment of a 70 percent evaluation is 
warranted.

The veteran's GAF scores for the entire period of his appeal, 
ranging from 45 to 49, further supports the assignment of a 
70 percent evaluation for the period.  In this regard, 
according to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Pursuant to the DSM-IV, GAFs between 41 and 50 are indicative 
of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, or frequent shoplifting) or any serious 
impairment in social, occupational, and school functioning 
(e.g., no friends, unable to keep a job).

The Board finds, however, that the veteran's depressive 
disorder does not warrant an evaluation in excess of 70 
percent.  The medical evidence affirmatively shows that the 
condition is not manifested by gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations (attributed to his personality disorder); 
grossly inappropriate behavior; a persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living, including maintenance of minimal 
personal hygiene; disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.  And the record shows that, although the veteran 
suffers from severe social impairment, his symptoms have not 
caused total social and occupational impairment.  In this 
regard, the Board observes that, while the veteran 
essentially stays to himself and avoids crowds, he 
nevertheless maintains a good relationship with his sister 
and an elderly male friend.  Likewise, although he is 
currently unemployable, the October 2002 and November 2003 
examiners attribute his occupational impairment to his 
nonservice-connected personality disorder.  In light of the 
foregoing, therefore, the preponderance of the evidence is 
against a finding that the veteran's depressive disorder is 
productive of total occupational and social impairment.  As 
such, a 100 percent rating is not warranted.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 70 
percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In light of the foregoing, the Board concludes that 
entitlement to a 70 percent rating has been shown for the 
veteran's service-connected depressive disorder.




ORDER

A 70 percent disability rating for depressive disorder is 
granted, subject to the applicable law and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


